Citation Nr: 0632680	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  05-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
eye compound hyperopic astigmatism and esotropic amblyopia 
exanopsia (left eye disorder).

2.  Entitlement to service connection for a right eye 
disorder, to include hyperopic astigmatism, cataract, and 
rhegmatogenous retinal detachment.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied a claim to reopen the issue 
of entitlement to service connection for a left eye disorder; 
and from a December 2004 RO decision denying entitlement to 
service connection for a right eye disorder.

Entitlement to service connection for a left eye disorder was 
denied in a September 1947 rating decision.  As the appellant 
did not appeal that decision to the Board, it is final.  38 
U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the September 1947 rating decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005). 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  In a September 1947 rating decision entitlement to 
service connection for left eye compound hyperopic 
astigmatism and esotropic amblyopia exanopsia was denied, and 
the veteran did not appeal.

2.  Compound hyperopic astigmatism is a refractive error of 
the eye, and esotropic amblyopia exanopsia is either a 
refractive error of the eye or a developmental defect.

3.  Evidence received since the September 1947 RO denial does 
not raise a reasonable possibility of changing the prior 
outcome.



CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim of entitlement to service connection for left eye 
compound hyperopic astigmatism and esotropic amblyopia 
exanopsia, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; new and material evidence sufficient to reopen a 
claim of entitlement to service connection; existence of a 
current disability; evidence of a nexus between service and 
the disability; the degree of disability; and the effective 
date of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. (West 2002). 

In light of the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 (West 2002 and Supp. 2005) was to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims, either the rating decision at issue or the subsequent 
statement of the case (SOC) should refer to the prior final 
rating decision.  The United States Court of Appeals for 
Veterans Claims (Court) held in Kent that in a claim to 
reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Id.

In the September 1947 rating decision, the veteran was 
notified he had been denied service connection because the 
eye defects for which he was seeking service connection were 
pre-existing constitutional or developmental abnormalities, 
and not disabilities within the meaning of the law.  The 
veteran was provided notice of this finding in September 1947 
correspondence.  

In April 2001 VCAA correspondence VA notified the veteran of 
the need to submit new and material evidence, and gave 
pertinent notice describing what evidence was necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Subsequently, the veteran had an 
opportunity to respond.  The claim was readjudicated in the 
October 2004 rating decision.  In sum, the RO considered the 
bases for the September 1947 denial and given the veteran, 
prior to the rating decision at issue, a specifically 
tailored notice addressing that decision.  Accordingly, 
further development along these lines is not required.

The Board acknowledges that the new and material regulation 
cited in the April 2001 correspondence does not apply in this 
case given the fact that the appellant filed this claim prior 
to August 2001.  Even considering this deficiency, however, 
as a matter of law compound hyperopic astigmatism and 
esotropic amblyopia exanopsia cannot be recognized as 
disabilities for compensation purposes.  38 C.F.R. 
§ 3.303(c), 4.9.  Therefore, no additional VA development 
should be required to satisfy the statutory duty to assist 
the veteran and provide him appropriate notice.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis (holding 
that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in April 2001 correspondence otherwise 
fulfills the provisions of 38 U.S.C.A. § 5103(a) to include 
any failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.   The failure to provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal is 
harmless because the appellant's claim to reopen for service 
connection is legally insufficient, and any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.   Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  While the veteran has 
indicated that some of his service records in Federal custody 
were destroyed by fire, a review of the claims file shows his 
service medical and personnel records to be available.  The 
RO has attempted to procure VA and non-VA treatment records 
on the veteran's behalf, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

The Claim

The veteran contends that he has problems of the left eye due 
to military service.  In the September 1947 RO decision, 
service connection was denied because the veteran's eye 
condition, absent any evidence of aggravation over and above 
its natural progression, was not a disability within the 
meaning of the law, but rather was a constitutional or 
developmental abnormality.  The Board agrees.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

"New and Material" evidence is evidence which has not been 
previously submitted, which is not cumulative or redundant, 
and which, by itself or along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's September 1947 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Controlling laws and regulations provide that service 
connection may only be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.   Regulations, however, provide that 
mere congenital or developmental defects, and refractive 
error of the eye, are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.

Evidence available in September 1947 consisted of service 
medical records.  The veteran's February 1942 entrance 
physical examination lists an eye abnormality of 
"[h]yperopia alternating esotropia (not disqualifying)."  
He was seen in June 1944, for pain in the left eye, with a 
notation of strabinus convergent alternating.  In September 
1944, he was noted to have night blindness.  

The veteran's October 1945 separation medical examination 
shows he had compound hyperopic astigmatism that pre-existed 
service.  He was also noted at the time to have left eye 
esotropic amblyopia exanopsia.  Service medical records are 
otherwise negative for complaints, diagnoses, or treatment 
for any problems of the left eye.  They do not reflect a left 
eye wound, and his separation documents do not reflect his 
award of a Purple Heart.

Evidence received since the September 1947 RO denial consists 
of written statements to VA from the veteran and family 
members, as well as treatment records procured from the New 
York Eye and Ear Infirmary, dated from January 1998 to April 
2000.

As to the written statements received from the veteran and 
his relatives, they contain the assertion that his current 
left eye problems were caused by military service.  The 
veteran alleges that, while serving in Europe during World 
War II, his eyes were injured by "buzz bombs" (more 
famously known as the V-1, the German pseudo-guided missile).  
It is furthermore stated that, upon the veteran's discharge 
from active duty, he received inpatient treatment for his eye 
problems at the Bronx VA Medical Center (MC).  The RO tried, 
subsequent to the claim to reopen being filed, to procure 
pertinent treatment records, to no avail.  In September 2004, 
the Bronx VAMC reported that, following a diligent search, it 
was unable to locate any patient records for the veteran.

As to the treatment records from the New York Eye and Ear 
Infirmary, the issues raised by these records, which pertain 
to a left eye cataract and to various problems of the right 
eye, are separate and distinct from the issue on appeal.

With respect to the claim to reopen for service connection of 
a left eye disorder, 38 C.F.R. §§ 3.303(c), 4.9 provide that 
neither refractive error of vision nor developmental defects 
are diseases or injuries within the meaning of applicable 
legislation governing the award of compensation benefits.  
This includes compound hyperopic astigmatism and esotropic 
amblyopia exanopsia.  See Dorland's Illustrated Medical 
Dictionary, pp. 57, 168, and 644 (30th ed. 2003) (describing 
amblyopia exanopsia as an impairment of vision without 
detectable organic lesion of the eye, resulting from disuse; 
compound hyperopic astigmatism as an unequal curvature of the 
refractive surfaces of the eye, resulting from the radius of 
curvature in one plane being longer or shorter than the 
radius at right angles to it; in which all meridians are 
hyperopic, both principal meridians having their foci behind 
the retina; esotropia as strabismus in which there is 
manifest deviation of the visual axis of an eye toward that 
of the other eye, resulting in diplopia; also called cross-
eye and convergent or internal strabismus).

Therefore, regardless of the character or quality of any 
evidence that the veteran might submit, the defects which 
were diagnosed in-service, i.e., compound hyperopic 
astigmatism and esotropic amblyopia exanopsia, cannot be 
recognized as disabilities for compensation purposes.  
Because these eye defects are not disabilities that have been 
recognized as such for VA compensation purposes, there is no 
legal basis upon which to grant service connection.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9.  

As such, the veteran's claim of service connection for a left 
eye disorder must be denied.  Sabonis.

As to the evidence supplied to the RO in furtherance of a 
claim to reopen, the Board finds the newly acquired evidence, 
as noted above, to include treatment records not germane to 
the issue on appeal, in addition to lay statements from the 
veteran and his relatives.   Most importantly, the record 
still reveals no competent evidence of an acquired or 
aggravated left eye disorder which is related to service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2005); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  Accordingly, the newly received evidence 
proves nothing that was not previously shown, i.e., the 
veteran continues to complain of problems due to a disability 
he believes is a service-connected eye condition without a 
medical opinion that the defect was incurred or aggravated 
during military service.   This is not new evidence within 
the context of 38 C.F.R. § 3.156.  

In reaching the above conclusions, the Board has not 
overlooked the claimant's written statements to VA, or those 
of his relatives.  Lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.

With respect to the foregoing decision, because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

The application to reopen a claim of entitlement to service 
connection for a left eye disorder is denied.


REMAND

In July 2005, the veteran filed a notice of disagreement 
(NOD) to the RO's December 2004 decision that denied 
entitlement to service connection for a right eye disorder.  
No further action, however, was taken by the RO. 

The Court has indicated that referral to the RO of issues 
with which the veteran disagrees does not suffice.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Rather, a remand is 
required.  Id.  Consequently, the claim of entitlement to 
service connection for a right eye disorder issue is hereby 
remanded.  The RO should issue an SOC with respect to the 
claim of entitlement to service connection for a right eye 
disorder.  If the veteran files a timely substantive appeal 
(VA Form 9), this issue should be returned for review by the 
Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  

Accordingly, the case is REMANDED for the following action:

The RO must issue an SOC on the claim for 
entitlement to service connection for a 
right eye disorder.  Thereafter, the 
veteran will have a 60-day period within 
which to file a substantive appeal.  If, 
and only if, the appellant completes his 
appeal by filing a timely VA Form 9 on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 7104 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


 Department of Veterans Affairs


